     Case 2:20-cv-01768-JAK-AGR Document 10 Filed 04/20/20 Page 1 of 1 Page ID #:75



1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11    WILLIE LEE WILLIAMS,                     )   No. CV 20-1768-JAK (AGR)
                                               )
12                       Petitioner,           )
                                               )   JUDGMENT
13                v.                           )
                                               )
14    UNKNOWN,                                 )
                                               )
15                       Respondent.           )
                                               )
16
            Pursuant to the Order Dismissing First Amended Petition for Writ of Habeas
17
      Corpus,
18
            IT IS ADJUDGED that the First Amended Petition For Writ of Habeas Corpus is
19
      denied and this action is dismissed without prejudice.
20

21

22
      DATED: April 20, 2020
23                                                              JOHN A. KRONSTADT
                                                               United States District Judge
24

25

26

27

28
